Case 5:18-cv-02030-MWF-SHK Document 22 Filed 01/10/19 Page 1 of 6 Page ID #:109


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. EDCV 18-2030-MWF (SHKx)                    Date: January 10, 2019
  Title:   James Rutherford v. Church’s Chicken, et al.
  Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

            Deputy Clerk:                             Court Reporter:
            Rita Sanchez                              Not Reported

            Attorneys Present for Plaintiff:          Attorneys Present for Defendant:
            None Present                              None Present

  Proceedings (In Chambers): ORDER RE: APPLICATION FOR DEFAULT
                             JUDGMENT AGAINST DEFENDANT CHURCH’S
                             CHICKEN [17]

       Before the Court is Plaintiff James Rutherford’s Application for Default
  Judgment Against Defendant Church’s Chicken (the “Application”), filed on
  December 12, 2018. (Docket No. 17). No opposition to the Application was filed.

        The Application is scheduled to be heard on January 14, 2019. The Court has
  read and considered the papers filed in connection with the Application and deemed
  the matters appropriate for decision without oral argument. See Fed. R. Civ. P. 78(b);
  Local Rule 7-15. The hearing is therefore VACATED and removed from the Court’s
  calendar.

        For the reasons discussed below, the Application is DENIED. It does not
  appear that Plaintiff has properly served Church’s Chicken with the Summons and
  Complaint in accordance with the Federal Rules of Civil Procedure and the California
  Code of Civil Procedure. Specifically, Plaintiff’s proof of service indicates that he
  served a “Shift Manager” at one of Church’s Chicken’s restaurants, but there is no
  evidence that this person is the registered agent for service of process or is otherwise
  authorized to receive service on behalf of Church’s Chicken.




  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              1
Case 5:18-cv-02030-MWF-SHK Document 22 Filed 01/10/19 Page 2 of 6 Page ID #:110


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. EDCV 18-2030-MWF (SHKx)                    Date: January 10, 2019
  Title:   James Rutherford v. Church’s Chicken, et al.
  I.    BACKGROUND

         The operative First Amended Complaint (“FAC”) contains the following
  allegations, which are accepted as true for purposes of the Application. See Fed. R.
  Civ. P. 8(b)(6); NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606, 617 (9th Cir. 2016)
  (“[U]pon default the factual allegations of the complaint, except those relating to the
  amount of damages, will be taken as true.”) (internal quotation marks and citations
  omitted).

         Plaintiff “is substantially limited in performing one or more major life activities,
  including but not limited to: walking, standing, ambulating, sitting, in addition to
  twisting, turning, and grasping objects.” (FAC ¶ 1 (Docket No. 18)). As a result of
  these limitations, Plaintiff “relies upon mobility devices, including at times a
  wheelchair, to ambulate” and is also “the holder of a Disabled Person Parking
  Placard.” (Id.). Defendant Church’s Chicken is “a business entity form unknown” and
  is alleged to have “owned, operated and controlled” a restaurant located at 480 North
  Imperial Highway, El Centro, California 92243. (See id. ¶¶ 5–6).

         Plaintiff alleges that in June and September 2018, he went to the restaurant to
  purchase a meal. (Id. ¶ 11). Plaintiff also alleges that, “although parking spaces were
  some of the facilities reserved for patrons, there were barriers for persons with
  disabilities . . . .” (Id. ¶ 14).

         Plaintiff further alleges that he experienced the following barriers in the parking
  lot: (1) no “compliant accessible or van accessible parking signage”; (2) “the
  accessible parking space access aisle . . . has a slope and a cross slope both exceeding
  4.3%” whereas the maximum permitted is only 2%; and (3) “the surface of the
  accessible parking and access zone is cracked, worn and weathered.” (Id. ¶ 15). He
  also experienced the following barriers once inside the restaurant: (1) the “clear floor
  space at the interior of the restroom door at the latch side is occupied by the sink . . .
  and 18 inches of clearance are required, but not provided”; (2) “the width of the
  restroom door is only approximately 31.7 inches”; (3) “the water supply and drain
  pipes under sink are not insulated or otherwise configured to protect against contact”;

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              2
Case 5:18-cv-02030-MWF-SHK Document 22 Filed 01/10/19 Page 3 of 6 Page ID #:111


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

  Case No. EDCV 18-2030-MWF (SHKx)                    Date: January 10, 2019
  Title:   James Rutherford v. Church’s Chicken, et al.
  and (4) the “clearance around the water closet is less than 60 inches minimum
  measured perpendicular from the side wall and 56 inches (1,420 mm) minimum
  measured perpendicular from the rear wall.” (Id.).

         Plaintiff finally alleges that, as a result of these barriers, he is “deterred from
  patronizing the [restaurant] and its accommodations . . . but intends to return.” (Id.
  ¶ 21).

         Plaintiff asserts two claims for relief: (1) violation of the Americans with
  Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12181 et seq.; and (2) violation of
  California’s Unruh Civil Rights Act (the “Unruh Act”), Cal. Civ. Code § 51 et seq.
  (Id. ¶¶ 28–37).

  II.   DISCUSSION

        A.     Service and Other Procedural Requirements

        Having reviewed the filings in this action, the Court is not satisfied that Plaintiff
  has met all procedural requirements for obtaining a default judgment. Specifically, the
  Court is not convinced that Plaintiff has properly served Church’s Chicken with the
  Summons, Complaint, and other court papers.

        Based upon the proof of service he filed, on October 26, 2018, Plaintiff served
  the Summons, Complaint, and other court papers on Maria Herrere, the “Shift
  Manager” of the specific Church’s Chicken location he attended. (See Docket No. 10).
  The proof of service notes the following about Ms. Herrere: “charge authorized to
  accept.” (Id.). This presumably means she is in charge of the restaurant at the time
  service was effected and authorized to accept such service.

        Service upon a corporation, like Church’s Chicken, is governed by Rule 4(h) of
  the Federal Rules of Civil Procedure, which states in relevant part:



  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              3
Case 5:18-cv-02030-MWF-SHK Document 22 Filed 01/10/19 Page 4 of 6 Page ID #:112


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES—GENERAL

  Case No. EDCV 18-2030-MWF (SHKx)                    Date: January 10, 2019
  Title:   James Rutherford v. Church’s Chicken, et al.
        Unless federal law provides otherwise or the defendant’s waiver has been
        filed, a domestic or foreign corporation . . . that is subject to suit under a
        common name, must be served:

        (1) in a judicial district of the United States:

               (A) in the manner prescribed by Rule 4(e)(1) for serving an
               individual; or

               (B) by delivering a copy of the summons and of the complaint to an
               officer, a managing or general agent, or any other agent authorized
               by appointment or by law to receive service of process and—if the
               agent is one authorized by statute and the statute so requires—by
               also mailing a copy of each to the defendant . . . .

  See Fed. R. Civ. P. 4(h)(1).

         Service upon Church’s Chicken, therefore, can be accomplished by either (1) the
  manner prescribed by Rule 4(e)(1) or (2) delivery of the Summons and Complaint to
  an officer, managing or general agent, or any other agent authorized by appointment or
  law. The Court is not persuaded that Plaintiff has effected service under either option:

         First, under Rule (4)(e)(1), service on a corporation can be effected “following
  state law for serving a summons in an action . . . where the district court is located or
  where service is made.” See Fed. R. Civ. P. 4(e)(1). In California, a summons may be
  served on a corporation by delivering a copy of the summons and the complaint by any
  of the following relevant methods:

        (a) To the person designated as agent for service of process . . . .

        (b) To the president, chief executive officer, or other head of the
        corporation, a vice president, a secretary or assistant secretary, a treasurer
        or assistant treasurer, a controller or chief financial officer, a general

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              4
Case 5:18-cv-02030-MWF-SHK Document 22 Filed 01/10/19 Page 5 of 6 Page ID #:113


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. EDCV 18-2030-MWF (SHKx)                    Date: January 10, 2019
  Title:   James Rutherford v. Church’s Chicken, et al.
        manager, or a person authorized by the corporation to receive service of
        process.

  See Cal. Code Civ. Proc. 416.10.

        Service is proper where it is made “upon a representative so integrated with the
  organization that he [or she] will know what to do with the papers . . . [generally] when
  made upon an individual who stands in such a position as to render it fair, reasonable
  and just to imply the authority on his [or her] part to receive service.” Jones v.
  Automobile Club of Southern California, 26 Fed. App’x 740, 743 (9th Cir. 2002).

         Here, there is no evidence that Ms. Herrere is the person designated as agent for
  service of process. Plaintiff has also not presented any evidence to show that Ms.
  Herrere holds any of the roles listed (e.g., president) or is authorized by Church’s
  Chicken to receive service apart from a note in the proof of service indicating that she
  is in “charge” and “authorized to accept” unspecified things. Moreover, it is unclear
  how Ms. Herrere, as a “Shift Manager,” is so integrated with Church’s Chicken that
  she would know what to do with the Summons and Complaint or how she holds a
  position as to make it reasonable to imply that she is authorized to receive service on
  behalf of Church’s Chicken as a corporation. As one district court in the Ninth Circuit
  has concluded in a similar context, “attempted service upon the shift manager at Wal–
  Mart was insufficient to properly effect service upon Wal–Mart Stores, Inc.” Cf.
  David v. Wal–Mart Stores, Inc., No. 10-cv-375-EJL, 2011 WL 2550827, at *1 (D.
  Idaho June 27, 2011) (emphasis added).

        Second, service may also be effected by delivering a copy of the Summons and
  Complaint to an officer, managing or general agent, or any other agent authorized by
  appointment or law. See Fed. R. Civ. P. 4(h)(1)(B). As discussed above, there is no
  indication that Ms. Herrere is in any way authorized by Church’s Chicken or law to
  accept service of process.

         Accordingly, the Court declines to enter default judgment because service of the
  Summons and Complaint did not comply with Rule 4(h)(1) and therefore does not
  reach the Eitel factors at this juncture.
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              5
Case 5:18-cv-02030-MWF-SHK Document 22 Filed 01/10/19 Page 6 of 6 Page ID #:114


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. EDCV 18-2030-MWF (SHKx)                    Date: January 10, 2019
  Title:   James Rutherford v. Church’s Chicken, et al.
  III.   CONCLUSION

        For the reasons discussed above, the Application is DENIED without prejudice.
  The Court will give Plaintiff an opportunity to renew a motion for default judgment
  following proof of proper service of a Summons and operative FAC upon Church’s
  Chicken.

         The entry of default by the Clerk is VACATED.

         On or before February 4, 2019, Plaintiff shall (a) file proof of service indicating
  proper service on Church’s Chicken with the Summons, FAC, and other court papers;
  or (b) state to the Court the efforts made to serve Church’s Chicken and request
  additional time to complete proper service. Failure to do so will result in dismissal
  with prejudice of the claims against Church’s Chicken for failure to prosecute and
  comply with the Court’s orders.

          Church’s Chicken shall respond to the FAC within 21 days of proper service. If
  it fails to respond within 21 days, Plaintiff may request an entry of default from the
  Clerk. After default is entered, Plaintiff shall file a new motion for default judgment
  within 14 days.

        If Plaintiff no longer wishes to pursue its claims against Church’s Chicken, then
  he should request voluntary dismissal pursuant to Rule 41.

         IT IS SO ORDERED.




  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              6
